COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Judges Huff, Fulton and White


              SAMUEL ADIL AGUILAR RODRIGUEZ
                                                                             MEMORANDUM OPINION*
              v.     Record No. 0558-22-1                                         PER CURIAM
                                                                                DECEMBER 29, 2022
              COMMONWEALTH OF VIRGINIA


                          FROM THE CIRCUIT COURT OF THE CITY OF WILLIAMSBURG AND
                                           COUNTY OF JAMES CITY
                                             Holly B. Smith, Judge

                               (Gordon C. Klugh; Law Office of Gordon C. Klugh, PLC, on brief),
                               for appellant. Appellant Submitting on brief.

                               (Jason S. Miyares, Attorney General; Stephen J. Sovinsky, Assistant
                               Attorney General, on brief), for appellee.


                     Samuel Adil Aguilar Rodriguez appeals his conviction on one count of malicious

              wounding by the Circuit Court of the City of Williamsburg and County of James City. Rodriguez

              argues that the circuit court “failed to adequately consider the mitigating evidence offered at the

              sentencing hearing.” After examining the briefs and record in this case, the panel unanimously

              holds that oral argument is unnecessary because “the appeal is wholly without merit.” Code

              § 17.1-403(ii)(a); Rule 5A:27(a).

                                                        BACKGROUND

                     “In accordance with familiar principles of appellate review, the facts will be stated in the

              light most favorable to the Commonwealth, the prevailing party [below].” Poole v. Commonwealth,

              73 Va. App. 357, 360 (2021) (quoting Gerald v. Commonwealth, 295 Va. 469, 472 (2018)). In




                     *
                         Pursuant Code § 17.1-413, this opinion is not designated for publication.
doing so, we “discard the evidence of the [accused] in conflict with that of the Commonwealth, and

regard as true all the credible evidence favorable to the Commonwealth and all fair inferences to be

drawn therefrom.” Gerald, 295 Va. at 473 (quoting Kelley v. Commonwealth, 289 Va. 463, 467-68

(2015)).

        Rodriguez pled guilty to one count of malicious wounding in violation of Code § 18.2-51.

The written plea agreement provided that “this plea agreement is the total agreement between the

parties and there have been no other inducements, promises, threats or coercion of any kind

imposed upon the defendant or suggested to the defendant by the Attorney for the Commonwealth

or any agent of the Commonwealth.” Before accepting Rodriguez’s guilty plea, the circuit court

engaged him in a lengthy colloquy to determine whether Rodriguez understood the nature and

consequences of his plea. During that colloquy, the circuit court asked Rodriguez if he had

discussed the Virginia sentencing guidelines with his attorney and inquired if he understood that the

court did not have to follow them. Rodriguez responded, “yes.” The circuit court allowed the

Commonwealth to summarize the evidence on the record. The Commonwealth described a violent

domestic assault that lasted approximately two hours, resulting in extensive visible injuries to

Rodriguez’s romantic partner, with whom he had two small children, both of whom were present

during the assault. After hearing the facts, the circuit court found that Rodriguez entered his plea

“freely, voluntarily, intelligently, and with the advice of counsel.” The circuit court then ordered the

preparation of a presentence investigation report (PSR) and scheduled the matter for sentencing.

        At the sentencing hearing, the circuit court considered the PSR and noted that the guidelines

recommended a sentence of one year and six months at the low end, two years and ten months at the

midpoint, and four years and two months at the high end. The circuit court admitted photographs of

the victim’s extensive injuries as an exhibit and considered the victim’s testimony and her written

victim impact statement. The circuit court then considered the arguments of counsel and

                                                 -2-
Rodriguez’s statement in allocution before sentencing Rodriguez to twenty years in prison, with

sixteen suspended. As a result, Rodriguez’s active period of incarceration of four years is just under

the high end of his guidelines. Rodriguez noted this appeal.

                                             ANALYSIS

       Rodriguez contends that in sentencing him the circuit court failed to consider the

“mitigating characteristics of the appellant as the offender” and asserts that the court failed to

“articulate how it arrived at its sentence, aside from the injuries sustained by the victim and the

details of the assault itself.” Finding no error in the court’s decision, we now affirm.

       “We review [a] trial court’s sentence for abuse of discretion.” Johnson v.

Commonwealth, 63 Va. App. 175, 181 (2014) (quoting Scott v. Commonwealth, 58 Va. App. 35,

46 (2011)). A court abuses its discretion “when a relevant factor that should have been given

significant weight is not considered; when an irrelevant or improper factor is considered and

given significant weight; and when all proper factors, and no improper ones, are considered, but

the court, in weighing those factors, commits a clear error of judgment.” Lawlor v.

Commonwealth, 285 Va. 187, 213 (2013) (quoting Landrum v. Chippenham & Johnston-Willis

Hosps., Inc., 282 Va. 346, 352 (2011)). “Only when reasonable jurists could not differ can we

say an abuse of discretion has occurred.” Minh Duy Du v. Commonwealth, 292 Va. 555, 564

(2016) (quoting Grattan v. Commonwealth, 278 Va. 602, 620 (2009)). Accordingly, we may

reverse a trial court’s sentencing decision “only upon clear evidence that [the decision] was not

judicially sound[.]” DeLuca v. Commonwealth, 73 Va. App. 567, 575 (2021) (alterations in

original) (quoting Jefferson v. Commonwealth, 27 Va. App. 477, 488 (1998)).

       “Given this deferential standard of review, we will not interfere with the sentence so long as

it was within the range set by the legislature for the particular crime of which the defendant was

convicted.” Fazili v. Commonwealth, 71 Va. App. 239, 248 (2019) (quoting Scott, 58 Va. App. at

                                                 -3-
46). That is, where the argument on appeal “is simply a challenge to the duration of imprisonment,”

an appellate court will only evaluate whether the sentence exceeded the maximum penalty

prescribed by the sentencing statute. Minh Duy Du, 292 Va. at 564. The trial court’s sentencing

decision “will not be disturbed as long as it stays within” the range of punishment set by the

legislature “and is not influenced by any mistake of law.” Id. at 563-64 (quoting Lawlor, 285 Va. at

212-13). Moreover, although the trial court must “review and consider the suitability of the

applicable discretionary sentencing guidelines,” Code § 19.2-298.01, it is well settled that the

Virginia Criminal Sentencing Guidelines are “discretionary, rather than mandatory,” West v. Dir. of

Dep’t of Corr., 273 Va. 56, 65 (2007).

       Malicious wounding is a Class 3 felony, punishable by a “term of imprisonment of not

less than five years nor more than twenty years and . . . a fine of not more than $100,000.” Code

§§ 18.2-51 and 18.2-10(c). The sentencing guidelines suggested a range of punishment between

one year and six months and four years and two months. The circuit court sentenced Rodriguez

to twenty years, with sixteen suspended. Thus, Rodriguez’s sentence fell within both his

guidelines range and the statutory range for a Class 3 felony. Moreover, in fashioning Rodriguez’s

sentence, the circuit court expressly considered the facts of the assault, everything contained in

the PSR, the victim impact statement, the victim’s testimony, the arguments of counsel, and

Rodriguez’s apology made in allocution, before sentencing him toward the high end of the

guidelines. Contrary to Rodriguez’s assertion, the sentence imposed upon him is not excessive,

because it was both within the guidelines and the applicable statutory range set by the legislature.

Thus, the circuit court did not abuse its discretion in sentencing Rodriguez to twenty years in

prison, with sixteen years suspended. “[O]nce it is determined that a sentence is within the

limitations set forth in the statute under which it is imposed, appellate review is at an end.” Minh

Duy Du, 292 Va. at 565 (quoting Dorszynski v. United States, 418 U.S. 424, 431 (1974)). Having

                                                 -4-
found that Rodriguez’s sentence was within the statutory range, “our task is complete.” Thomason

v. Commonwealth, 69 Va. App. 89, 99 (2018).

        The circuit court clearly considered all the evidence presented and consulted the

discretionary criminal sentencing guidelines before sentencing Rodriguez to a term of imprisonment

within the applicable statutory range. Thus, the circuit court did not abuse its discretion in

fashioning the sentence. We affirm the circuit court’s decision.

                                           CONCLUSION

        For the foregoing reasons, the circuit court’s judgment is affirmed.

                                                                                                 Affirmed.




                                                 -5-